Citation Nr: 0507639	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right eye disorder.  

2.  Entitlement to service connection for a chronic acquired 
left eye disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from February 1973 to July 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic right eye disorder to include trauma 
residuals and denied both service connection for a chronic 
left eye disorder to include injury residuals and a permanent 
and total disability rating for pension purposes.  In March 
2004, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In March 2004, the 
RO granted a permanent and total disability rating for 
pension purposes.  In August 2004, the RO determined that new 
and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic right eye disorder and denied the claim on the 
merits.  The veteran has been represented throughout this 
appeal by Mississippi Veterans Affairs Commission.  

For the reasons and bases addressed below, service connection 
for both chronic right eye retinal degenerative lesions with 
peripheral holes and a peripheral exudate lesion and chronic 
left eye retinal degenerative lesions with peripheral holes 
are GRANTED.  


FINDINGS OF FACT

1.  Chronic right eye retinal degenerative lesions with 
peripheral holes and a peripheral exudate lesion were 
initially manifested during active service.  

2.  Chronic left eye retinal degenerative lesions with 
peripheral holes were initially manifested during active 
service.  



CONCLUSIONS OF LAW

1.  Chronic right eye retinal degenerative lesions with 
peripheral holes and a peripheral exudate lesion were 
incurred during wartime service.  38 U.S.C.A. §§ 1110, 1111, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.303, 
3.304(b) (2004).  

2.  Chronic left eye retinal degenerative lesions with 
peripheral holes were incurred during wartime service.  38 
U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R.§§ 3.303, 3.304(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The provisions of 38 C.F.R. § 3.304(b) (2004) 
direct that:

  (b)  Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  
  (1)  History of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  
  (2)  History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.  
  (3)  Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest are of no 
force and effect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b)(1) (1993).  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  See also 
Cotant v. Principi, 17 Vet. App. 116 
(2003).  

At his February 1973 physical examination for service 
entrance, the veteran reported that he wore glasses or 
contact lenses and denied having ever experienced any "eye 
trouble."  On examination, he was found to exhibit reduced 
visual acuity which was not considered to be disabling.  No 
chronic acquired eye disorders were identified.  A March 1973 
Army treatment entry notes that the veteran was prescribed 
corrective lenses.  A May 1973 Army treatment entry states 
that the veteran complained that his "eyes are getting 
worse."  An impression of retinal lesions of unknown 
etiology was advanced.  A June 1973 Army ophthalmologic 
evaluation conveys that the veteran complained of seeing 
"lines and dots" in his bilateral vision "for 3 years."  
He reported that he had worn glasses for one to two years.  
On examination of the eyes, the veteran exhibited multiple 
lesions "suggesting [hemiglobin] growths or trauma."  
Impressions of high myopia; a right eye exudative lesion 
"Coats response vs. trauma;" bilateral multiple peripheral 
holes; and multiple old right eye preretinal "gliotic" 
lesions were advanced.  

A June 1973 Army medical board report states that the veteran 
complained of "seeing dots and lines floating in the vision 
of both eyes" of three years' duration.  He reported 
experiencing "mild trauma to the right eye not requiring 
medical attention about two months prior to" the 
examination.  The veteran was diagnosed with bilateral high 
myopia; bilateral subnormal visual acuity secondary to 
bilateral high myopia; bilateral retinal degenerative lesions 
with peripheral holes and an old right eye peripheral exudate 
lesion; and right eye Coats disease.  The veteran's right eye 
and left eye disabilities were determined to have existed 
prior to service and not to have been aggravated by active 
service.  The veteran was found to not meet military 
induction standards.  

A June 2002 VA treatment record states that the veteran 
reported that he had been hit in the right eye by a tree limb 
during active service.  Impressions of moderate high myopia 
and bilateral retinal holes were advanced.  A November 2002 
VA treatment record relates that an impression of high myopia 
with multiple left eye atrophic holes was advanced.  A 
November 2003 VA treatment record notes that an impression of 
bilateral retinal holes "[post] barrier laser" was 
advanced.  

At the March 2004 hearing before a VA hearing officer, the 
veteran testified that he had no eye problems prior to 
entering active service.  His physical examination for 
service entrance identified no eye abnormalities.  The 
veteran believed that his chronic eye disabilities arose as 
the result of being struck by a tree limb during active 
service.  

At a June 2004 VA examination for compensation purposes, the 
veteran complained of seeing flashes and floaters.  He 
presented a history of right eye trauma and post-service 
bilateral eye barrier laser treatment for "peripheral 
retinal holes, very high minus."  The examiner commented 
that:

Reviewed military and VA records of this 
veteran, [the] vet[eran] has been a high 
myope since military service.  Trauma 
(tree branch hitting right eye primarily) 
did not necessitate ophthalmological 
treatment, 2002 treatment for peripheral 
retinal holes within lattice degeneration 
is not caused by or a result of tree 
branch injury.  No evidence of Coats 
disease.  High myopia existed prior to 
service (Rx from 1970's indicate [the] 
vet[eran] was a 9 diopter myope) and was 
not aggravated by military service.  

The veteran advances that he initially sustained chronic 
right eye and left eye disabilities during active service.  
The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
While the report of the February 1973 physical examination 
for service entrance notes that the veteran exhibited reduced 
bilateral visual acuity, it makes no reference to any eye 
disabilities.  Therefore, the veteran is entitled to the 
presumption of soundness as to a chronic eye disability.  

Given this fact, it is next necessary to determine whether 
there is clear and unmistakable evidence to rebut the 
presumption of soundness.  The veteran's service medical 
records convey that he sustained right eye trauma in April 
1973 and initially sought treatment for increased vision 
difficulties in May 1973.  The June 1973 Army medical 
evaluation board report reflects that the veteran was 
diagnosed with bilateral high myopia; bilateral subnormal 
visual acuity secondary to bilateral high myopia; bilateral 
retinal degenerative lesions with peripheral holes and an old 
right eye peripheral exudate lesion; and right eye Coats 
disease.  The examining physicians determined that the 
veteran's eye disabilities arose prior to active service and 
were not aggravated therein.  The physicians identified no 
evidence to support their conclusions as to the onset of the 
veteran's eye disabilities.  At the hearing on appeal, the 
veteran testified that he experienced no pre-service eye or 
vision disabilities.  At the June 2004 VA examination for 
compensation purposes, the veteran was diagnosed with 
bilateral peripheral retinal holes and high myopia.  

The only evidence addressing the onset of the veteran's 
retinal disabilities is the June 1973 Army medical evaluation 
board report which concluded that the disabilities arose 
prior to service entrance.  In reviewing a similar factual 
scenario, the Court has directed that "a bare conclusion, 
even one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness."  Miller v. West, 11 Vet. App. 345, 
348 (1998).  At the most recent VA examination for 
compensation purposes, the veteran was specifically found not 
to have Coats disease.  The veteran has testified that he was 
struck in the face by a tree branch in service sustaining 
injury to his eyes.  An undated statement received for F. 
McKinney supports the veteran's statement.  Bilateral retinal 
degenerative lesions with peripheral holes with peripheral 
exudate lesion on the right were first medically demonstrated 
in service and are currently demonstrated in the medical 
record.  The veteran is entitled to the presumption of 
soundness.  Accordingly, the Board concludes that service 
connection is warranted for both chronic right eye retinal 
degenerative lesions with peripheral holes and a peripheral 
exudate lesion and chronic left eye retinal degenerative 
lesions with peripheral holes.  


II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issues 
of the veteran's entitlement to service connection for a 
chronic right eye disorder and a chronic left eye disorder, 
the Board observes that the RO issued a VCAA notice to the 
veteran in October 2001 which informed him of the evidence 
needed to support his claims; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  The veteran 
was afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded a 
hearing before a VA hearing officer.  The hearing transcript 
is of record.  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for chronic right eye retinal degenerative 
lesions with peripheral holes and a peripheral exudate lesion 
is GRANTED. 

 Service connection for chronic left eye retinal degenerative 
lesions with peripheral holes is GRANTED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


